Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-7 are presented for examination.
Applicant amendments overcome the specification and claim objection.
Applicant amendments and remarks are overcome the rejection under 112 and 102.
Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments and amendment filed 08/10/21 have been fully considered, and they are persuasive and claims 1-7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/KIDEST BAHTA/Primary Examiner, Art Unit 2119